Name: Council Regulation (EC) NoÃ 151/2006 of 24 January 2006 amending Regulation (EC) NoÃ 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  chemistry;  tariff policy
 Date Published: nan

 28.1.2006 EN Official Journal of the European Union L 25/1 COUNCIL REGULATION (EC) No 151/2006 of 24 January 2006 amending Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) On 20 December 1996 the Council adopted Regulation (EC) No 2505/96 opening and providing for the administration of autonomous Community tariff quotas for certain agricultural and industrial products (1). Community demand for the products in question is to be met under the most favourable conditions. New Community tariff quotas should therefore be opened at reduced or zero rates of duty for appropriate volumes, and certain existing tariff quotas should be extended, without disturbing the markets for these products. (2) Since the quota amount for certain Community tariff quotas is insufficient to meet the needs of Community industry for the current quota period, these tariff quotas should be increased with effect from 1 January 2005 and adjusted with effect from 1 January 2006. (3) It is no longer in the Communitys interest to continue to grant Community tariff quotas in 2006 for certain products on which duties were suspended in 2005. These products should therefore be removed from the table in Annex I to Regulation (EC) No 2505/96. (4) In view of the many changes to be made, the entire text of Annex I to Regulation (EC) No 2505/96 should be replaced in the interests of clarity. (5) Regulation (EC) No 2505/96 should therefore be amended accordingly. (6) In view of the economic importance of this Regulation, it is necessary to rely upon the grounds of urgency provided for in point I.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union. (7) Since the Annex to this Regulation is to apply from 1 January 2006, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 2505/96 shall be replaced by the Annex to this Regulation with effect from 1 January 2006. Article 2 For the quota period from 1 January to 31 December 2005, in Annex I to Regulation (EC) No 2505/96:  the quota amount of tariff quota 09.2603 is fixed at 3 900 tonnes at a 0 % rate of duty,  the quota amount of tariff quota 09.2975 is fixed at 540 tonnes at a 0 % rate of duty. Article 3 For the quota period from 1 January to 31 December 2006, in Annex I to Regulation (EC) No 2505/96:  the quota amount of tariff quota 09.2002 is fixed at 600 tonnes,  the quota amount of tariff quota 09.2003 is fixed at 1 400 000 units,  the quota amount of tariff quota 09.2030 is fixed at 300 tonnes,  the quota amount of tariff quota 09.2603 is fixed at 4 500 tonnes,  the quota amount of tariff quota 09.2612 is fixed at 1 500 tonnes,  the quota amount of tariff quota 09.2624 is fixed at 425 tonnes,  the quota amount of tariff quota 09.2837 is fixed at 600 tonnes,  the quota amount of tariff quota 09.2975 is fixed at 600 tonnes,  the quota amount of tariff quota 09.2979 is fixed at 800 000 units. Article 4 Tariff quotas 09.2004, 09.2009, 09.2018, 09.2021, 09.2022, 09.2023, 09.2028, 09.2613, 09.2621, 09.2622, 09.2623, 09.2626, 09.2630, 09.2881, 09.2964, 09.2985 and 09.2998 shall be closed with effect from 1 January 2006. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2006. For the Council The President K.-H. GRASSER (1) OJ L 345, 31.12.1996, p. 1. Regulation as last amended by Regulation (EC) No 1151/2005 (OJ L 185, 16.7.2005, p. 27). ANNEX Order No CN code TARIC subdivision Description Quota amount Quota duty (%) Quota period 09.2002 2928 00 90 30 Phenylhydrazine 600 tonnes 0 1.1. to 31.12. 09.2003 8543 89 97 63 Voltage controlled frequency generator, consisting of active and passive elements mounted on a printed circuit, contained in a housing whose exterior dimensions do not exceed 30 Ã  30 mm 1 400 000 units 0 1.1. to 31.12. 09.2026 2903 30 80 70 1,1,1,2 Tetrafluoroethane, certified odourless containing a maximum:  600 ppm by weight of 1,1,2,2-Tetrafluorethane  2 ppm by weight of pentafluoroethane  2 ppm by weight of chlorodifluoromÃ ©thane  2 ppm by weight of chloropentafluoroethane  2 ppm by weight of dichlorodifluoromethane for use in the manufacture of pharmaceutical grade propellant for medical metred dose inhalers (1) 4 000 tonnes 0 1.1. to 31.12. 09.2030 2926 90 95 74 Chlorothalonil 300 tonnes 0 1.1. to 31.12. 09.2140 3824 90 99 98 Mixture of tertiary amines containing by weight:  2,0-4,0 % of N,N-dimethyl-1-octanamine  minimum 94 % of N,N-dimethyl-1-decanamine  2 % maximum of N,N-dimethyl-1-dodecanamine and higher 4 500 tonnes 0 1.1. to 31.12. 09.2602 ex 2921 51 19 10 o-phenylenediamine 1 800 tonnes 0 1.1. to 31.12. 09.2603 ex 2931 00 95 15 Bis(3-triethoxysilylpropyl) tetrasulfide 4 500 tonnes 0 1.1. to 31.12. 09.2604 ex 3905 30 00 10 Poly(vinyl alcohol) partially acetalized with 5-(4-azido-2-sulfobenzylidene)-3-(formylpropyl)-rhodanine, sodium salt 100 tonnes 0 1.1. to 31.12. 09.2610 ex 2925 20 00 20 (Chloromethylene)dimethylammonium chloride 100 tonnes 0 1.1. to 31.12. 09.2611 ex 2826 19 00 10 Calcium fluoride having a total content of aluminium, magnesium and sodium of 0,25 mg/kg or less, in the form of powder 55 tonnes 0 1.1. to 31.12. 09.2612 ex 2921 59 90 30 3,3 ²-dichlorobenzidine dihydrochloride 1 500 tonnes 0 1.1. to 31.12. 09.2615 ex 2934 99 90 70 Ribonucleic acid 110 tonnes 0 1.1. to 31.12. 09.2616 ex 3910 00 00 30 Polydimethylsiloxane with a degree of polymerisation of 2 800 monomer units ( ± 100) 1 300 tonnes 0 1.1. to 31.12. 09.2618 ex 2918 19 80 40 (R)-2-Chloromandelic acid 100 tonnes 0 1.1. to 31.12. 09.2619 ex 2934 99 90 71 2-Thienylacetonitrile 80 tonnes 0 1.1. to 31.12. 09.2620 ex 8526 91 80 20 Assembly for GPS system having a position determination function 500 000 units 0 1.1. to 31.12. 09.2624 2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 425 tonnes 0 1.1. to 31.12. 09.2625 ex 3920 20 21 20 Film of polymers of polypropylene, biaxially oriented, of a thickness of 3,5 Ã ¼m or more but less than 15 Ã ¼m, of a width of 490 mm or more but not exceeding 620 mm, for the production of film capacitors (1) 170 tonnes 0 1.1. to 31.12. 09.2627 ex 7011 20 00 55 Glass face-plate with a diagonal measurement of 814,8 mm ( ± 1,5 mm) from the outer edge to the outer edge and having a light transmission of 51,1 % ( ± 2,2 %) by a glass thickness of 12,5 mm 500 000 units 0 1.1. to 31.12. 09.2628 ex 7019 52 00 10 Glass web woven from glass fibre coated in plastic, of a weight of 120 g/m2 ( ± 10 g/m2) of a type used in the manufacture of anti-insect rollers and framed nets 350 000 m2 0 1.1. to 31.12. 09.2629 ex 7616 99 90 85 Aluminium telescopic handle for use in the manufacture of luggage (1) 240 000 units 0 1.1. to 31.12. 09.2703 ex 2825 30 00 10 Vanadium oxides and hydroxides only for the production of alloys (1) 13 000 tonnes 0 1.1. to 31.12. 09.2713 ex 2008 60 19 10 Sweet cherries, marinated in alcohol, of a diameter not exceeding 19,9 mm, stoned, intended for the manufacture of chocolate products (1):  with a sugar content exceeding 9 % by weight  with a sugar content not exceeding 9 % by weight 2 000 tonnes 10 (4) 1.1. to 31.12. ex 2008 60 39 10 10 09.2719 ex 2008 60 19 20 Sour cherries (Prunus cerasus), marinated in alcohol, of a diameter not exceeding 19,9 mm, intended for the manufacture of chocolate products (1):  with a sugar content exceeding 9 % by weight  with a sugar content not exceeding 9 % by weight 2 000 tonnes 10 (4) 1.1. to 31.12. ex 2008 60 39 20 10 09.2727 ex 3902 90 90 93 Synthetic poly-alpha-olefin having a viscosity of at least 38 Ã  10-6m2 s-1 (38 centistokes) at 100 °C measured using the ASTM D 445 method 10 000 tonnes 0 1.1. to 31.12. 09.2799 ex 7202 49 90 10 Ferro-chromium containing 1,5 % or more but not more than 4 % by weight of carbon and not more than 70 % of chromium 50 000 tonnes 0 1.1. to 31.12. 09.2809 ex 3802 90 00 10 Acid activated montmorillonite, for the manufacture of self-copy paper (1) 10 000 tonnes 0 1.1. to 31.12. 09.2829 ex 3824 90 99 19 Solid extract of the residual, insoluble in aliphatic solvents, obtained during the extraction of resin from wood, having the following characteristics:  a resin acid content not exceeding 30 % by weight,  an acid number not exceeding 110 and  a melting point of not less than 100 °C 1 600 tonnes 0 1.1. to 31.12. 09.2837 ex 2903 49 80 10 Bromochloromethane 600 tonnes 0 1.1. to 31.12. 09.2841 ex 2712 90 99 10 Blend of 1-alkenes containing 80 % by weight or more of 1-alkenes of a chain-length of 20 and 22 carbon atoms 10 000 tonnes 0 1.1. to 31.12. 09.2849 ex 0710 80 69 10 Mushrooms of the species Auricularia polytricha (uncooked or cooked by steaming or boiling), frozen, for the manufacture of prepared meals (1) (2) 700 tonnes 0 1.1. to 31.12. 09.2851 ex 2907 12 00 10 O-Cresol having a purity of not less than 98,5 % by weight 20 000 tonnes 0 1.1. to 31.12. 09.2853 ex 2930 90 70 35 Glutathione 15 tonnes 0 1.1. to 31.12. 09.2882 ex 2908 90 00 20 2,4-Dichloro-3-ethyl-6-nitrophenol, powdered 90 tonnes 0 1.1. to 31.12. 09.2889 3805 10 90  Sulphate turpentine 20 000 tonnes 0 1.1. to 31.12. 09.2904 ex 8540 11 19 95 Flat-screen colour cathode-ray tube with a screen width/height ratio 4/3, a diagonal measurement of the screen of 79 cm or more but not exceeding 81 cm and a curvature radius of 50 m or more 8 500 units 0 1.1. to 31.12. 09.2913 ex 2401 10 41 10 Natural unmanufactured tobacco, whether or not cut in regular size, having a customs value of not less than EUR 450 per 100 kg net weight, for use as binder or wrapper for the manufacture of goods falling within subheading 2402 10 00 (1) 6 000 tonnes 0 1.1. to 31.12. ex 2401 10 49 10 ex 2401 10 50 10 ex 2401 10 70 10 ex 2401 10 90 10 ex 2401 20 41 10 ex 2401 20 49 10 ex 2401 20 50 10 ex 2401 20 70 10 ex 2401 20 90 10 09.2914 ex 3824 90 99 26 Aqueous solution containing by weight not less than 40 % of dry betaine extract and 5 % or more but not more than 30 % by weight of organic or inorganic salts 38 000 tonnes 0 1.1. to 31.12. 09.2917 ex 2930 90 13 90 Cystine 600 tonnes 0 1.1. to 31.12. 09.2919 ex 8708 29 90 10 Folding bellows for the manufacture of articulated buses (1) 2 600 units 0 1.1. to 31.12. 09.2933 ex 2903 69 90 30 1,3-Dichlorobenzene 2 600 tonnes 0 1.1. to 31.12. 09.2935 3806 10 10  Rosin and resin acids obtained from fresh oleoresins 200 000 tonnes 0 1.1. to 31.12. 09.2945 ex 2940 00 00 20 D-Xylose 400 tonnes 0 1.1. to 31.12. 09.2947 ex 3904 69 90 95 Poly(vinylidene fluoride), in powder form, for the preparation of paint or varnish for coating metal (1) 1 300 tonnes 0 1.1. to 31.12. 09.2950 ex 2905 59 10 10 2-Chloroethanol, for the manufacture of liquid thioplasts of subheading 4002 99 90 (1) 8 400 tonnes 0 1.1. to 31.12. 09.2955 ex 2932 19 00 60 Flurtamone (ISO) 300 tonnes 0 1.1. to 31.12. 09.2975 ex 2918 30 00 10 Benzophenone-3,3 ²:4,4 ²-tetracarboxylic dianhydride 600 tonnes 0 1.1. to 31.12. 09.2976 ex 8407 90 10 10 Four-stroke petrol engines of a cylinder capacity not exceeding 250 cm3 for use in the manufacture of lawnmowers of subheading 8433 11 (1) or mowers with motor of subheading 8433 20 10 (1) 750 000 units (3) 0 1.7.2005 to 30.6.2006 09.2979 ex 7011 20 00 15 Glass face-plate with a diagonal measurement from the outer edge to the outer edge of 81,5 cm ( ± 0,2 cm) and having a light transmission of 80 % ( ± 3 %) by a reference thickness of the glass of 11,43 mm 800 000 units 0 1.1. to 31.12. 09.2981 ex 8407 33 90 10 Spark-ignition reciprocating or rotary internal combustion piston engines, having a cylinder capacity of not less than 300 cc and a power of not less than 6 but not exceeding 15,5 kW, for the manufacture of:  self-propelled lawn mowers with a seat of subheading 8433 11 51  tractors of subheading 8701 90 11, having the main function of a lawn mower or  four-stroke mowers with a motor capacity of not less than 300 cc of subheading 8433 20 10 (1) 210 000 units 0 1.1. to 31.12. ex 8407 90 80 10 ex 8407 90 90 10 09.2986 ex 3824 90 99 76 Mixture of tertiary amines containing:  60 % by weight of dodecyldimethylamine, or more  20 % by weight of dimethyl(tetradecyl)amine, or more  0,5 % by weight of hexadecyldimethylamine, or more, for use in the production of amine oxides (1) 14 000 tonnes 0 1.1. to 31.12. 09.2992 ex 3902 30 00 93 Propylene-butylene copolymer, containing by weight not less than 60 % but not more than 68 % of propylene and not less than 32 % but not more than 40 % of butylene, of a melt viscosity not exceeding 3 000 mPa at 190 °C, as determined by the ASTM D 3236 method, for use as an adhesive in the manufacture of products falling within subheading 4818 40 (1) 1 000 tonnes 0 1.1. to 31.12. 09.2995 ex 8536 90 85 95 Keypads,  comprising a layer of silicone and polycarbonate keytops or  wholly of silicone or wholly of polycarbonate, including printed keys, for the manufacture or repair of mobile radio-telephones of subheading 8525 20 20 (1) 20 000 000 units 0 1.1. to 31.12. ex 8538 90 99 93 (1) Checks on this prescribed end use shall be carried out pursuant to the relevant Community provisions. (2) However, the tariff quota is not allowed where processing is carried out by retail or catering undertakings. (3) The quantities of goods subject to this quota and released for free circulation as from 1 July 2005, as provided for in Regulation (EC) No 1151/2005, shall be fully counted against this quantity. (4) The specific additional duty is applicable.